REASONS FOR ALLOWANCE
	This allowance is in response to the Request for Continued Examination (approved and entered) filed November 9, 2021.

With respect to claim 1, the amendment (filed July 12, 2021) overcomes the previous Section 103 rejection of McElvaney ‘197 in view of Barkdoll ‘994 (see the Office action mailed March 10, 2021), since the claimed combination fails to show or provide rationale, for the third engaging member being “configured to move, independently of the at least one divider, between a first and a second position” (see lines 11-12). In particular, while the third engaging member (element 414 in Figure 21) could be made to move, such as by the flexibility of the material by which the element is fabricated from, the member must move with the divider in order to place the divider in the claimed positions, as defined in the last Office action.
	With respect to claim 8, it is noted that with respect to U.S. Patent Application Publication No. 2004/0245197 (McElvaney ‘197), there is no motivation to provide the lock (at 414 - see Figure 21) and the front rail with “teeth”, i.e., plural, since this teaching is lacking in the Prior Art.
With respect to claim 20, in McElvaney ‘197, the divider is not secured to the front rail (see the second to last paragraph) when the third and fourth engaging members are in the first position, i.e., when 434 is not engaged with 414 and when the back of 410 is not engaged with 440.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-cente r for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 22, 2021